SUPPLEMENT DATED MAY 1, 2015 to PROSPECTUSES DATED MAY 1, 2003 FOR NEW YORK KEYPORT CHARTER AND NEW YORK KEYPORT LATITUDE PROSPECTUS DATED DECEMBER 31, 2002 FOR NEW YORK KEYPORT VISTA ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK KBL VARIABLE ACCOUNT A This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Current Name New Name Columbia Variable Portfolio - S&P 500 Index Fund Columbia Variable Portfolio - Large Cap Index Fund Columbia Variable Portfolio - Mid Cap Value Opportunity Fund Columbia Variable Portfolio - Mid Cap Value Fund THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Keyport NY5/2015
